. ~ €ase 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 1 of 14 PagelD 1

1510037
IN THE UNITED STATES DISTRICT COURP! (E79 fs 3 +e

FOR THE MIDDLE DISTRICT OF FLORIDA ...
ORLANDO DIVISION

CASENO, 'eAV~ W- (UYN- ORL WN-G JK

 

NATIONWIDE INSURANCE COMPANY OF
AMERICA, a foreign corporation,

Plaintiff,
v.
SOUTHLAND LAWN CARE, INC.; ANTHONY
ACQUAFREDDA; and DIANE WOLFE, JOHN
WOLFE and DON WOLFE, as co-personal
representatives of the Estate of Michael Wolfe,

Deceased,

Defendants.
/

PETITION FOR DECLARATORY RELIEF AND DECREE
COMES NOW, the Plaintiff, NATIONWIDE INSURANCE COMPANY OF AMERICA

(“Nationwide”) by and through its undersigned counsel, and herein files its Petition for
Declaratory Relief and Decree against the Defendants SOUTHLAND LAWN CARE, INC.
(“Southland”), ANTHONY ACQUAFREDDA, and DIANE WOLFE, JOHN WOLFE and DON
WOLFE, as co-personal representatives of the Estate of Michael Wolfe, Deceased (“Wolfe”):

l. This is an action for declaratory decree and relief pursuant to the provisions of the
Federal Declaratory Judgment Act (FDJA), 28 U.S.C., Section 2201 and 2202, and Chapter 86,
Florida Statutes.

2. The amount is controversy between the parties exceeds the sum of $75,000.00,

exclusive of interest and costs.
1

Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 2 of 14 PagelD 2

3. Jurisdiction of this action is present under the provisions of 28 U.S.C., Section
1332.

4, Venue is appropriate in the above Division of this Court because a substantial part
of the events and/or omissions giving rise to this action occurred and/or accrued in Brevard
County, Florida.

5. At all material times hereto, the Plaintiff, Nationwide, was and is a foreign
corporation with its principle place of business located in Ohio and is thus, a citizen of Ohio.

6. At all material times hereto, the Defendant Southland was and is a Florida
corporation doing business in Brevard County, Florida and is thus, a citizen of the State of
Florida.

7. At all material times hereto, the Defendant Acquafredda was sui juris, residing in
Brevard County, Florida and is thus, a citizen of the State of Florida.

8. At all material times hereto, the Defendants Diane Wolfe, John Wolfe and Don
Wolfe were the duly appointed co-personal representatives of The Estate of Michael Wolfe,
deceased. As a consequence, the Estate of Michael Wolfe, deceased, is for jurisdiction purposes,
a citizen of the State of Florida.

9. Nationwide was placed on notice of a claim asserted by Wolfe against Southland
and Anthony Acquafredda as a result of a motor vehicle accident occurring on September 28,
2015 in Merritt Island, Florida, that resulted in the death of the decedent, Michael Wolfe.

10. With respect to the facts and circumstances giving rise to the claim alleged in
Paragraph 8, above, Michael Wolfe, Jose Benito Martinez Molina and Jonathan Montero were

occupying a truck owned by Michael Wolfe which was being operated in a westerly direction on
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 3 of 14 PagelD 3

Aurora Road in Merritt Island, Brevard County, Florida. At that time and place, the truck was
towing a trailer owned by the Defendant Anthony Acquafredda.

11. Further, as more particularly set forth below, Wolfe, Molina and Montero were, at
the date, time and location of the subject accident, acting within the course and scope of their
employment by the Defendant, Southland.

12. The trailer, at some point in time, became detached from the truck and, upon
noticing that the trailer had been detached from the truck, the decedent, Wolfe, who was
operating the truck, brought the truck to a stop.

13. Thereafter, upon information and belief, Wolfe and Molina exited the truck and
were attempting to re-attach the trailer to the truck when the trailer was impacted from the rear
by another vehicle.

14. _—‘ The trailer, thereafter, struck or otherwise came into contact with the decedent,
Michael Wolfe, resulting in fatal injuries.

15. On the 11th day of April, 2016, Diane Wolfe, John Wolfe and Don Wolfe, in their
capacity as co-personal representatives of the Estate of Michael Wolfe, brought a lawsuit in the
Circuit Court of the 18th Judicial Circuit, in and for Brevard County, Florida, Case No. 05-201-
CA-02210 (the “Lawsuit”) against, inter alia, Southland and Anthony Acquafredda (the
“Original Complaint”). A true and correct copy of the Original Complaint in the Lawsuit is
attached hereto and made a part hereof as Exhibit 1.

16. Thereafter, the Original Complaint was amended on several occasions and,
currently, the Lawsuit is proceeding under the allegations of a Second Amended Complaint (the
“Second Amended Complaint”) which was filed on January 25, 2019. A true and correct copy of

the Second Amended Complaint is attached hereto and made a part hereof as Exhibit 2.
4

Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 4 of 14 PagelD 4

17.

The Second Amended Complaint in the Lawsuit contains the following

allegations that are material to the issues raised in this Petition for Declaratory Relief and

Decree:

A. GENERAL ALLEGATIONS

* ek KF

COUNT 1:
NEGLIGENCE OF DEFENDANT

ANTHONY ACQUEFREDDA [sic]

* kK *

9. Defendant, ANTHONY ACQUAFREDDA was negligent in that he
allowed and or directed the decedent to use the trailer at issue in this case, and or
failed to properly maintain the trailer causing the trailer to have a dangerous
condition.

10. Defendant, ANTHONY ACQUAFREDDA was negligent in that he failed
to properly attach the trailer and or safety chains to the truck at issue in this case,
causing the accident and death of the decedent.

11. = The trailer owned by ACQUEFREDDA [sic] did not have: (1) a legal and
or valid tag which would have provided illumination; (2) operational tail lights,
running lights, or any other sort of illumination required by law; (3) operational
brake lights and or wiring; (4) matching tires that were of legal lawful tread and
of good operation; (5) properly operating hitch tong and receiver; (6) chains or
safety cables, or other safety devices be of sufficient strength to maintain
connection to the trailer causing the decedent to expire.

12. Defendant, ACQUEFREDDA [sic], was negligent in that he allowed and
or demanded that decedent utilize the trailer in this case, without warning him of
the dangerous condition of the trailer, failed to provide cones, flares, safety vests,
or any other instruments that would have warned approaching motorists and
would have caused the accident in this case not to occur, and failed to properly
advise and or train the decedent and or MOLINA, what to do in the case of an
emergency like the one that occurred in this case.

** * OK *

COUNT I:

LIABILITY OF ANTHONY ACQUEFREDDA [sic] VIA.
RESPONDEAT SUPERIOR

eK OK OF
’ Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 5 of 14 PageID 5

18. In the alternative, that on or about September 28, 2015, the Plaintiffs
decedent was operating a truck and trailer in the Melbourne, Brevard County,
Florida, when the trailer became unattached from the truck because of MOLINA’s
negligence when he failed to properly attach the trailer to the truck hitch and
safety chains or cables causing the decedent to expire.

19. | MOLINA, who was also in the course and scope of his employment with
Defendant, ACQUAFREDDA, was attempting to direct traffic, and inform
oncoming motorist of the truck and trailer in the roadway when he failed to
properly do so when the decedent was killed when he was pinned in between the
trailer and the decedent’s truck.

20. ACQUEFREDDA [sic] is liable for via respondeat superior for the
negligence of his agents and or servant, MOLINA, who allowed and or directed
the decedent to use the trailer at issue in this case when it did not have: (1) a legal
and or valid tag which would have provided illumination; (2) operational tail
lights, running lights, or any other sort of illumination required by law; (3)
operational brake lights and or wiring; (4) matching tires that were of legal lawful
tread and of good operation; (5) properly operating hitch tongue and receiver; (6)
chains or safety cables, or other safety devices be of sufficient strength to
maintain connection to the trailer or semitrailer is being towed.

21. ACQUEFREDDA [sic] is liable for the acts of his servant MOLINA, who
failed to provide cones, flares, safety vests, or any other implement that would
have caused the accident in this case not to occur, and failed to properly advise
and or train the decedent what to do in the case of an emergency like the one that
occurred in this case.

* # OK &

C. COUNT III:
LIABILTY OF DEFENDANT SOUTHLAND LAWN CARE, INC. VIA
RESPONDEAT SUPERIOR

* ke KE *

28. In the alternative the Decedent was in the course and scope of his
employment, as was MOLINA, and ACQUAFREDDA, as employees of
Defendant SOUTHLAND LAWN CARE, INC., who is liable via respondeat
superior for the acts of MOLINA and ACQUAFREDDA complained of herein.
MOLINA and ACQUAFREDDA were, at all times material to this action
employees of Defendant SOUTHLAND LAWN CARE, INC., MOLINA and/or
ACQUAFREDDA were both negligent in that they failed to and owed a duty to
the decedent to provide him with a safe and properly working and operational
trailer at issue in this case, leading to the decedents death in this case, as the trailer
failed to have: (1) a legal and or valid tag , which would have provided
illumination; (2) operational tail lights, running lights, or any other sort of
’ Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 6 of 14 PagelD 6

illumination required by law; (3) operational brake lights and or wiring; (4)
matching tires that were of legal lawful tread and of good operation; (5) properly
operating hitch tongue and receiver; (6) chains or safety cables, or other safety
devices be of sufficient strength to keep the trailer attached to the truck, which
directly led to the decedents death.

29. _ ACQUAFREDDA and/or MOLINA were also negligent that it allowed
and or demanded that the decedent utilize the trailer in this case, without warning
him of the dangerous condition of the trailer, and further failed to provide cones,
flares, safety vests, or any other implement that would have caused the accident in
this case not to occur, and failed to properly advise and or train the decedent and
or MOLINA, what to do in the cause of an emergency like the one that occurred
in this case. Defendant, ACQUAFREDDA failed to properly train the decedent
or MOLINA, and MOLINA was negligent and failed to act with reasonable care
as to prevent said motor vehicle from colliding with the Decedent. MOLINA, an
employee of Defendant SOUTHLAND LAWN CARE, INC., was also negligent,
causing the decedent to expire, which creates respondeat superior liability for
Defendant SOUTHLAND LAWN CARE, INC. ACQUAFREDDA, an employee
of Defendant SOUTHLAND LAWN CARE, INC., was also negligent, causing
the decedent to expire, which creates respondeat superior liability for Defendant
SOUTHLAND LAWN CARE, INC.

30. Asa direct and proximate result of the aforementioned negligence of the
Defendant, SOUTHLAND LAWN CARE, INC.’S agents, servants, MOLINA
and ACQUAFREDDA, who at the time of the accident were acting within the
scope of said employment with Defendant, SOUTHLAND LAWN CARE, INC.,
their actions, individually, and in concert with each other, caused the decedent to
expire.

oe

D. COUNTIV:
NEGLIGENCE OF DEFENDANT SOUTHLAND LAWN CARE, INC.

 

* ek K *

34. In the alternative Defendant SOUTHLAND LAWN CARE, INC., owed a
duty to the decedent but failed in that duty to provide him with a safe and properly
working and operational trailer, leading to the decedents death in this case, as the
trailer failed to have: (1) a legal and or valid tag, which would have provided
illumination; (2) operational tail lights, running lights, or any other sort of
illumination required by law; (3) operational brake lights and or wiring; (4)
matching tires that were of legal lawful tread and of good operation; (5) properly
operating hitch tongue and receiver; (6) chains or safety cables or other safety
devices be of sufficient strength to keep the trailer attached to the truck, which
directly led to the decedents death.
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 7 of 14 PagelD 7

35. Defendant, SOUTHLAND LAWN CARE, INC., was also negligent in
that it allowed and or demanded that the decedent utilize the trailer in this case,
without warning him of the dangerous condition of the trailer, and further failed to
provide cones, flares, safety vests, or any other implement that would have caused
the accident in this case not to occur, and failed to properly advise and or train the
decedent and or MOLINA, what to do in the case of an emergency like the one
that occurred in this case. Defendant, SOUTHLAND LAWN CARE, INC., failed
to properly train the decedent or MOLINA how to deal with situations such as the

one that occurred in this case.

18.

On the date of the subject accident, alleged above, there was, in force and effect, a

policy of commercial general liability insurance issued by Nationwide to its named insured,

Southland, Policy No. ACP GLZ0 5944720720 (the “Nationwide Policy”). A true and correct

copy of the Nationwide Policy is attached hereto and made a part hereof as Exhibit 3.

19.

The Nationwide Policy contains the following provisions that are material to the

issues raised in this Petition for Declaratory Relief and Decree:

SECTION I - COVERAGES

COVERAGE A —- BODILY INJURY AND PROPERTY DAMAGE
LIABILITY

1,

2.

Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated
to pay as damages because of “bodily injury” or “property
damage” to which this insurance applies. We will have the right
and duty to defend the insured against any “suit” seeking those
damages. However, we will have no duty to defend the insured
against any “suit” seeking damages for “bodily injury” or
“property damage” to which this insurance does not apply.

* oF KO &
Exclusions
This insurance does not apply to:

** KK *
e. Employer’s Liability

“Bodily injury” to:
Case 6:19-cv-01444-CEM-GJK Document 1 Filed 08/05/19 Page 8 of 14 PagelD 8

(1) An “employee” of the insured arising out of and in
the course of:

(a) | Employment by the insured; or

(b) Performing duties related to the conduct of
the insured’s business; or

* Fk OK *

This exclusion applies whether the insured may be liable as
an employer or in any other capacity and to any obligation
to share damages with or repay someone else who must pay
damages because of the injury.

This exclusion does not apply to liability assumed by the
insured under an “insured contract”.

ee KOK K

g. Aircraft, Auto Or Watercraft

“Bodily injury” or “property damage” arising out of the ownership,
maintenance, use or entrustment to others of any aircraft, “auto” or
watercraft owned or operated by or rented or loaned to any insured.
Use includes operation and “loading or unloading”.

This exclusion applies even if the claims against any insured allege
negligence or other wrongdoing in the supervision, hiring,
employment, training or monitoring of others by that insured, if the
“occurrence” which caused the “bodily injury” or “property
damage” involved the ownership, maintenance, use or entrustment
to others of any aircraft, “auto” or watercraft that is owned or
operated by or rented or loaned to any insured.

ee ROE K

SECTION II - WHO IS AN INSURED

1. If you are designated in the Declarations as:

* eK KK

d. An organization other than a partnership, joint venture or limited
liability company, you are an insured. Your “executive officers”
and directors are insureds, but only with respect to their duties as
your officers or directors. Your stockholders are also insureds, but
only with respect to their liability as stockholders.
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 9 of 14 PagelD 9

* OK KO &
2. Each of the following is also an insured:
a. Your “volunteer workers” only while performing duties related to

the conduct of your business, or your “employees”, other than
either your “executive officers” (if you are an organization other
than a partnership, joint venture or limited liability company) or
your managers (if you are a limited liability company), but only for
acts within the scope of their employment by you or while
performing duties related to the conduct of your business.
However, none of these “employees” or “volunteer workers” are
insureds for:

(1) “Bodily injury” or “personal and advertising injury”:

(a) To you, to your partners or members (if you are a
partnership or joint venture), to your members (if
you are a limited liability company), to a co-
“employee” while in the course of his or her
employment or performing duties related to the
conduct of your business, or to your other
“volunteer workers” while performing duties related
to the conduct of your business.

ee
SECTION V - DEFINITIONS
ee
2. “Auto” means:
a. A land motor vehicle, trailer or semitrailer designed for travel on

public roads, including any attached machinery or equipment; or

b. Any other land vehicle that is subject to a compulsory or financial
responsibility law or other motor vehicle insurance law where it is
licensed or principally garaged.

However, “auto” does not include “mobile equipment”.

* kK #
5. “Employee” includes a “leased worker”. “Employee” does not include a
“temporary worker”.
exe KK
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 10 of 14 PageID 10

10. “Leased worker” means a person leased to you by a labor leasing firm
under an agreement between you and the labor leasing firm, to perform
duties related to the conduct of your business. “Leased worker” does not
include a “temporary worker”.

OR RR

19. “Temporary worker” means a person who is furnished to you to substitute
for a permanent “employee” on leave or to meet seasonal or short-term
workload conditions.

20. Following the filing and service of the Lawsuit, Southland and Anthony
Acquafredda requested defense and indemnification from Nationwide under the terms and
conditions of the Nationwide Policy.

21. Nationwide has assumed the defense of Southland and Anthony Acquafredda
under a full and complete reservation of rights and has appointed defense counsel for Southland
and Anthony Acquafredda.

22. Notwithstanding the foregoing, there are, as more particularly set forth in this
Petition for Declaratory Relief and Decree, terms, conditions, definitions, limitations and/or
exclusions contained within the Nationwide Policy which serve to preclude coverage for some or
all of the claims asserted by the Estate of Michael Wolfe in the Lawsuit.

23. As a consequence, Nationwide is in doubt as to whether or not it is obligated to
defend and/or indemnify Southland and/or Anthony Acquafredda in connection with the
allegations and claims asserted against them in the Lawsuit and, consequently, is in need of a
declaration of its rights, duties, and obligations under the Nationwide Policy.

24. This doubt creates a current and present controversy between Nationwide, on the
one hand, and Southland, Anthony Acquafredda and the Estate of Michael Wolfe, on the other

hand.

10
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 11 of 14 PageID 11

25. This Petition for Declaratory Relief and Decree is not made for the purposes of
seeking a legal opinion, but is needed to resolve an existing dispute which creates doubt between
the parties as to their legal rights, responsibilities and obligations.

COUNT I - “AUTO” EXCLUSION

26. The Plaintiff, Nationwide, re-adopts and re-alleges Paragraphs 1 through 23 above
and alleges further:

27. The Nationwide Policy contains an exclusion, Exclusion 2(g), which states as
follows:

g. Aircraft, Auto Or Watercraft

“Bodily injury” or “property damage” arising out of the ownership,
maintenance, use or entrustment to others of any aircraft, “auto” or
watercraft owned or operated by or rented or loaned to any insured. Use
includes operation and “loading or unloading”.
This exclusion applies even if the claims against any insured allege
negligence or other wrongdoing in the supervision, hiring,
employment, training or monitoring of others by that insured, if the
“occurrence” which caused the “bodily injury” or “property
damage” involved the ownership, maintenance, use or entrustment
to others of any aircraft, “auto” or watercraft that is owned or
operated by or rented or loaned to any insured.
28. The definitions contained in the Nationwide Policy define “Auto” as follows:
2. “Auto” means:
a. A land motor vehicle, trailer or semitrailer designed for
travel on public roads, including any attached machinery or
equipment; or...

29. Since the trailer is defined as an “Auto” in the Nationwide Policy, the trailer was,

therefore, an “auto” that was being operated by an insured, Southland.

30. Further, the trailer, by definition, constitutes an “Auto” that was owned by the

Defendant, Anthony Acquafredda.

11
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 12 of 14 PageID 12

31. As a consequence, the claims and allegations asserted against Southland and
Anthony Acquafredda in the Lawsuit come within the clear and unambiguous provisions, terms
and conditions of the Auto Exclusion, quoted in Paragraph 25, above. Consequently, the Auto
Exclusion precludes coverage for the claims and allegations currently being asserted against
Southland and Anthony Acquafredda in the Lawsuit.

WHEREFORE, Nationwide respectfully requests this Honorable Court adjudicate and
decree as follows:

A. That Nationwide has no duty to defend Southland or Anthony Acquafredda for
the claims and allegations asserted against them by the Estate of Michael Wolfe in the Lawsuit;

B. That Nationwide has no duty to indemnify Southland or Anthony Acquafredda for
any sums that may be awarded or assessed against them by the Estate of Michael Wolfe in the
Lawsuit;

C. That this Court award unto Nationwide its lawful costs; and

D. That this Court grant such other relief as the Court deems just and proper.

COUNT II - EMPLOYERS LIABILITY EXCLUSION

32. The Plaintiff, Nationwide, re-adopts and re-alleges Paragraphs 1 through 29 above

and further alleges:

33. The Nationwide Policy contains an exclusion, 2(e), which states as follows:

*R OK OK *
e. Employer’s Liability
“Bodily injury: to:
(1) An “employee” of the insured arising out of and in the course of:

(a) Employment by the insured; or

12
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 13 of 14 PagelID 13

(b) Performing duties related to the conduct of the insured’s
business; or

eR EK K

This exclusion applies whether the insured may be liable as an employer
or in any other capacity and to any obligation to share damages with or
repay someone else who must pay damages because of the injury.

34. + According to the allegations set forth in the Complaint in the Lawsuit, at the time
of the accident, heretofore alleged, the decedent, Michael Wolfe, was acting in the course and
scope of his employment with Southland.

35. | As a consequence, the allegations and claims asserted against Southland in the
Lawsuit come within the clear and unambiguous terms, conditions and/or definitions set forth in
the Employers Liability Exclusion, quoted above.

36. | Consequently, the Employers Liability Exclusion precludes coverage for the
claims currently being asserted against Southland in the Lawsuit.

WHEREFORE, Nationwide respectfully requests this Honorable Court adjudicate and
decree as follows:

A. That Nationwide has no duty to defend Southland for the claims and allegations
asserted against it by the Estate of Michael Wolfe in the Lawsuit;

B. That Nationwide has no duty to indemnify Southland for any sums that may be
awarded or assessed against it by the Estate of Michael Wolfe in the Lawsuit;

Cc. That this Court award unto Nationwide its lawful costs; and

D. That this Court grant such other relief as the Court deems just and proper.

13
Case 6:19-cv-01444-CEM-GJK Document1 Filed 08/05/19 Page 14 of 14 PagelID 14

DATED this 29th day of July, 2019.

CONROY SIMBERG
Attorneys for Plaintiff

Atrium Building, Suite 105
325 John Knox Road
Tallahassee, FL 32303
Telephone: (850) 383-9103
Facsimile: (850) 383-9109
Primary Email: eservicetal@c
Secondary Email: ¢

   
 
 

oysimberg.com
onroysimberg.com

By:
Oo

dvwé4rd Herndon, Jr., Esquire
rida Bar No. 199702

14
